UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-2485



MICHAEL B. WILLIAMS; LISA WILLIAMS; BELTWAY
PAVING COMPANY, INCORPORATED; BELTWAY TRUCK &
TIRE, INCORPORATED,

                                           Plaintiffs - Appellants,

          versus


ROY E. HANCOCK; MELVIN C. BEALL, JR.; MARLAND
DEEN; COUNTY COMMISSIONERS OF CHARLES COUNTY,
MARYLAND,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
00-2221-PJM)


Submitted:   June 29, 2001                 Decided:   July 27, 2001


Before WILKINSON, Chief Judge, and WILKINS and LUTTIG, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Shawn C. Whittaker, SILVERMAN & ASSOCIATES, CHARTERED, N. Bethesda,
Maryland, for Appellant. John F. Breads, Columbia, Maryland; John
A. Buchanan, OFFICE OF THE COUNTY ATTORNEY FOR CHARLES COUNTY, La
Plata, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Michael B. Williams and related Appellants appeal the district

court’s order dismissing their civil action alleging claims under

42 U.S.C. § 1983.   We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.     See Williams v.

Hancock, No. CA-00-2221-PJM (D. Md. filed Oct 24, 2000; entered

Oct. 25, 2000) (dismissing for reasons as stated in open court).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2